UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 5(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 33-55254-41 BIOETHICS, LTD. (Exact name of registrant as specified in charter) NEVADA 87-0485312 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1137 N. 120 W., American Fork, Utah (Address of principal executive offices) (Zip Code) (505) 681-4210 (Issuer’s telephone number, including area code) Not Applicable (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).The registrant has not yet been phased into the Interactive Data reporting system. Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer ¨Smaller reporting companyx Indicate by check mark whether the issuer is a shell company (as defined in rule 12b-2 of the Exchange Act). YesxNo ¨ As of October 29, 2010, the issuer had outstanding 11,000,000 shares of common stock, par value $0.001. BIOETHICS, LTD. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2010 INDEX PART I Financial Information Item 1.Financial Statements (Unaudited) Unaudited Condensed Balance Sheets 3 Unaudited Condensed Statements of Operations 4 Unaudited Condensed Statements of Cash Flows 5 Notes to Unaudited Condensed Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T.Controls and Procedure 11 PART II Other Information Item 1.Legal Proceedings 12 Item 1A.Risk Factors 12 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3.Defaults Upon Senior Securities 12 Item 4.(Removed and Reserved) 12 Item 6.Exhibits 12 SIGNATURES 13 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements BIOETHICS, LTD. [A Development Stage Company] UNAUDITED CONDENSED BALANCE SHEETS September 30, December 31, CURRENT ASSETS Cash $ $ Total Current Assets $ $ CURRENT LIABILITIES Accounts payable $ - Accrued Interest Payable $ 8,424- Note Payable – Stockholder - Total Current Liabilities Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT): Common stock; $.001 par value, 25,000,000 shares authorized, 11,000,000 shares issued and outstanding Capital in excess of par value Deficit accumulated during the development stage Total Stockholders’ Equity (Deficit) $ $ Note: The balance sheet at December 31, 2009 was taken from the audited financial statements at that date and condensed. The accompanying notes are an integral part of these unaudited condensed financial statements 3 BIOETHICS, LTD. [A Development Stage Company] UNAUDITED CONDENSED STATEMENTS OF OPERATIONS For the Three For the Nine From Inception Months Ended Months Ended On July 26, 1990 September 30, September 30, Through Sept 30, REVENUE $ - $ - $ - $ - $ - EXPENSES: General and administrative LOSS BEFORE OTHER INCOME (EXPENSE) OTHER INCOME (EXPENSE) Interest Expense - - LOSS BEFORE INCOME TAXES CURRENT TAX EXPENSE - DEFERRED TAX EXPENSE - NET LOSS $ LOSS PER COMMON SHARE $ The accompanying notes are an integral part of these unaudited condensed financial statements 4 BIOETHICS, LTD. [A Development Stage Company] UNAUDITED CONDENSED STATEMENTS OF CASH FLOWS From Inception on July 26, For the Nine Months Ended 1990 Through September 30, September 30, Cash Flows from Operating Activities: Net loss $ $ $ Adjustments to reconcile net loss to net cash used by operating activities: Changes in assets and liabilities: Increase (decrease) in accounts payable - Increase (decrease) in accrued interest - Net Cash (Used) by Operating Activities Cash flows from Investing Activities: - - - Net Cash Provided by Investing Activities - - - Cash Flows from Financing Activities: Proceeds from common stock issuance - - Capital contribution - Proceeds from notes payable - Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash Cash at Beginning of Period - Cash at End of Period $ $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ - $ - $ - Income Taxes $ - $ - $ - Supplemental schedule of Non-cash Investing and Financing Activities: For the nine months ended September 30, 2010: None For the nine months ended September 30, 2009: None The accompanying notes are an integral part of these unaudited condensed financial statements. 5 BIOETHICS, LTD. [A Development Stage Company] NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization - Bioethics, Ltd. (“the Company”) was organized under the laws of the State of Nevada on July 26, 1990.The Company has not commenced planned principal operations and is considered a development stage company as defined in ASC Topic No. 915. The Company was organized to provide a vehicle for participating in potentially profitable business ventures which may become available through the personal contacts of, and at the complete discretion of, the Company’s officers and directors.The Company has, at the present time, not paid any dividends and any dividends that may be paid in the future will depend upon the financial requirements of the Company and other relevant factors. Condensed Financial Statements - The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September 30, 2010 and 2009 and for the periods then ended have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2009 audited financial statements.The results of operations for the periods ended September 30, 2010 and 2009 are not necessarily indicative of the operating results for the full year. NOTE 2 - CAPITAL STOCK Common Stock - In July 1990, in connection with its organization, the Company issued 1,000,000 shares of its previously authorized but unissued common stock.Total proceeds from the sale of stock amounted to $1,000 (or $.001 per share). In May 1998, the Company issued 10,000,000 shares of its previously authorized but unissued common stock.Total proceeds from the sale of stock amounted to $40,000 (or $.004 per share).The issuance of common stock resulted in a change in control of the Company. Capital Contribution - During the year ended December 31, 2009, a shareholder of the Company contributed $17,776 to the Company. NOTE 3 - RELATED PARTY TRANSACTIONS Management Compensation - During the nine months ended September 30, 2010 and 2009, the Company did not pay any compensation to its officers and directors. Office Space - The Company has not had a need to rent office space.An officer/shareholder of the Company is allowing the Company to use his home as a mailing address, as needed, at no expense to the Company. 6 BIOETHICS, LTD. [A Development Stage Company] NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 3 - RELATED PARTY TRANSACTIONS (CONTINUED) Note Payable - In January 2010, the Company borrowed $25,000 from a stockholder of the Company pursuant to an unsecured promissory note.The note is due on demand and accrues interest at 6% per annum.At September 30, 2010 accrued interest was $1,052. NOTE 4 - GOING CONCERN The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.However, the Company has incurred losses since its inception and has no on-going operations.These factors raise substantial doubt about the ability of the Company to continue as a going concern.In this regard, management is proposing to raise any necessary additional funds not provided by operations through additional sales of its common stock and loans from stockholders.There is no assurance that the Company will be successful in raising this additional capital or in achieving profitable operations.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. NOTE 5 - LOSS PER SHARE The following data show the amounts used in computing loss per share: For the Three For the Nine Months Ended Months Ended September 30, September 30, Loss from continuing operations applicable to common stockholders (numerator) Weighted average number of common shares outstanding used in loss per share calculation during the period (denominator) Dilutive loss per share was not presented, as the Company had no common equivalent shares for all periods presented that would affect the computation of diluted loss per share. 7 BIOETHICS, LTD. [A Development Stage Company] NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS NOTE 6 – SUBSEQUENT EVENTS The Company has evaluated subsequent events from the balance sheet date through the date the financial statements were issued and determined there are no events to disclose. 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. You should read the following discussion in conjunction with our financial statements, which are included elsewhere in this report.The following information contains forward-looking statements. (See “Forward Looking Statements” and “Risk Factors.”) FORWARD-LOOKING STATEMENTS This report contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995.These statements reflect the Company’s views with respect to future events based upon information available to it at this time.These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from these statements.These uncertainties and other factors include, but are not limited to the risk factors described herein under the caption “Risk Factors.”The words “anticipates,” “believes,” “estimates,” “expects,” “plans,” “projects,” “targets” and similar expressions identify forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, changes in assumptions, future events or otherwise. General The Company is a shell company that conducts no active business operations and is seeking business opportunities for acquisition or participation by the Company. The Report of Independent Registered Public Accounting Firm on the Company’s 2009 audited financial statements addresses an uncertainty about the Company’s ability to continue as a going concern, indicating that the Company has incurred losses since its inception and has no on-going operations.The report further indicates that these factors raise substantial doubt about the Company’s ability to continue as a going concern.At September 30, 2010, the Companyhad a working capital deficit of $17,909 and a stockholders’ deficit of $17,909.The Company incurred net losses of $3,293 for the three months ended September 30, 2010 and $12,742 for the nine months ended September 30, 2010.The Company has not entered into any agreements or arrangements for the provision of additional debt or equity financing and there can be no assurance that it will be able to obtain the additional debt or equity capital required to continue its operations. The Three and Nine Month Periods Ended September 30, 2010 Compared to the Three and Nine Month Periods Ended September 30, 2009 The Company did not conduct any operations during its fiscal quarters ended September 30, 2010 or 2009, respectively, and had no assets other than cash.At September 30, 2010, the Company had cash in the amount of $8,143 as compared to cash at December 31, 2009 in the amount of $3,257.The increase in cash is the result of a $25,000 demand loan from a stockholder during January 2010.At September 30, 2010, the Company had current liabilities of $26,052, consisting of accrued interest payable ($1,052) and note payable – stockholder ($25,000).At December 31, 2009, the Company had current liabilities in the form of accounts payable in the amount of $8,424.The increase in current liabilities results from the $25,000 demand loan from a stockholder during January 2010.The Company had a working capital deficit of $17,909 at September 30, 2010 as compared to a working capital deficit of $5,167 at December 31, 2009. 9 The Company did not generate revenues during the first or third fiscal quarters of 2010 or 2009.The Company incurred general and administrative expenses of $2,915 during the three months ended September 30, 2010 and $4,463 during the three months ended September 30, 2009.The Company incurred general and administrative expenses of $11,690 during the nine months ended September 30, 2010 as compared to $17,246 during the nine months ended September 30, 2009.The decrease in general and administrative expenses is primarily the result of lower legal and accounting expenses in 2010 as compared to 2009. The Company incurred a net loss of $3,293 during the three months ended September 30, 2010 as compared to a net loss of $4,463 during the three months ended September 30, 2009.The Company incurred a net loss of $12,742 during the nine months ended September 30, 2010 as compared to a net loss of $17,246 during the nine months ended September 30, 2009.The decrease in net loss in 2010 as compared to 2009 is primarily the result of lower general and administrative expenses in 2010 as discussed above, offset slightly by interest expense on the note payable to stockholder in the amount of $378 and $1,052, respectively, during the three and nine month periods ended September 30, 2010. Net cash used by operating activities was $20,114 for the nine months ended September 30, 2010 resulting primarily from the net loss of $12,742, an $8,424 decrease in accounts payable and a $1,052 increase in accrued interest.Net cash used by operating activities was $16,337 during the nine months ended September 30, 2009 resulting primarily from the net loss of $17,246 partially offset by a $909 increase in accounts payable. No cash was provided or used by investing activities during the first nine months of 2010 or 2009. Net cash provided by financing activities was $25,000 for the nine months ended September 30, 2010 as a result of a demand loan from a stockholder which bears interest at 6% per annum.Net cash provided by financing activities was $17,775 during the nine months ended September 30, 2009 as a result of a stockholder contribution to capital. Since the Company does not generate any revenues from operations, it is dependent on sales of securities, loans or contributions from its stockholders in order to pay its operating costs.During January 2010, the Company borrowed $25,000 from a stockholder pursuant to an unsecured demand note bearing interest at the rate of 6% per annum.It is anticipated that the proceeds from such loan will be sufficient to pay the Company’s costs of operation for approximately the next six months unless the holder of the note demands repayment.In addition, in the event the Company locates a suitable candidate for potential acquisition, the Company will also require additional funds to pay the costs of negotiating and completing the acquisition of such candidate.The Company has not entered into any agreement or arrangement for the provision of any additional funding and no assurances can be given that such funding will be available to the Company on terms acceptable to it or at all. The Company cannot presently foresee the cash requirements of any business opportunity which may ultimately be acquired by the Company.However, since it is likely that any business it acquires will be involved in active business operations, the Company anticipates that an acquisition will result in increased cash requirements as well as increases in the number of employees of the Company. Off-Balance Sheet Arrangements The Company has not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on its financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to investors. 10 Critical Accounting Policies Due to the lack of current operations and limited business activities, the Company does not have any accounting policies that it believes are critical to facilitate an investor’s understanding of the Company’s financial and operating status. Recent Accounting Pronouncements The Company has not adopted any new accounting policies that would have a material impact on the Company’s financial condition, changes in financial condition or results of operations. Item 3.Quantitative and Qualitative Disclosures About Market Risk. Not Applicable.The Company is a “smaller reporting company.” Item 4T.Controls and Procedures. Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our Chief Executive Officer/Chief Financial Officer, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 (“the Exchange Act”) as of September 30, 2010, the end of the period covered by this report.Based upon that evaluation, our Chief Executive Officer/Chief Financial Officer, who is our sole officer and director, concluded that our disclosure controls and procedures as of September 30, 2010 were effective such that the information required to be disclosed by us in reports filed under the Exchange Act is (i) recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii) accumulated and communicated to our management, including our Chief Executive Officer/Chief Financial Officer, as appropriate to allow timely decisions regarding disclosure.A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Changes in Internal Control over Financial Reporting There was no change in our internal control over financial reporting during the quarter ended September 30, 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. In connection with an evaluation of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009, using the COSO framework, our management, with the participation of our Chief Executive Officer/Chief Financial Officer identified a weakness in the Company’s internal control, which arises from the fact that the Company’s principal executive and principal financial officers are the same person, which does not allow for segregation of duties.Our management believes the materiality of this weakness is mitigated by the Company’s status as a shell company with no significant assets or liabilities, no business operations and a limited number of transactions each year, and that the weakness does not have a material effect on the accuracy and completeness of our financial reporting and disclosure as included in this report. 11 Part II—OTHER INFORMATION Item 1. Legal Proceedings. The Company is not a party to any material pending legal proceedings and, to the best of its knowledge, its properties are not the subject of any such proceedings. Item 1A.Risk Factors. See the risk factors described in Item 1A of the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2009. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Not Applicable. Item 3. Defaults Upon Senior Securities. Not Applicable. Item 4. (Removed and Reserved.) Item 5.Other Information. Not Applicable. Item 6.Exhibits The following documents are included as exhibits to this report: (a) Exhibits Exhibit Number SEC Reference Number Title of Document Location 3 Articles ofIncorporation Incorporated by Reference* 3 Bylaws Incorporated by Reference* 31 Section 302 Certification of Chief Executive and Chief Financial Officer This Filing 32 Section 1350 Certification of Chief Executive and Chief Financial Officer This Filing *Incorporated by reference to Exhibits 3(i) and 3(ii) of the Company’s 2003 Form 10-KSB report, filed March 30, 2004. 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Bioethics, Ltd. Date:October 29, 2010 By /s/ Jed Beck Jed Beck President, Chief Executive Officer and Chief Financial Officer (Principal Executive and Financial Officer) 13
